                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

GREGORY ATKINS, CHRISTOPHER                )
GOOCH, KEVIN PROFFITT, and                 )
THOMAS ROLLINS, JR., on behalf of          )
themselves and all others similarly situated,
                                           )
                                           )
       Plaintiffs,                         )
                                           )
v.                                         ) No. 3:16-CV-1954
                                           )
TONY C. PARKER, Commissioner,              ) Judge Crenshaw
Tennessee Department of Corrections;       ) Magistrate Judge Brown
and DR. KENNETH WILLIAMS, Medical )
Director, Tennessee Department of          )
Corrections, in their official capacities, )
                                           )
       Defendants.                         )
______________________________________________________________________________

                           REPORT OF MEDIATOR
______________________________________________________________________________
       The Mediator, William E. Young, appointed by this Court, hereby reports that despite good

faith efforts the parties have reached an impasse in mediation and are unable to reach an agreement

to resolve this matter.

       Respectfully submitted this 26th day of August 2019.



                                                      /s/ William E. Young
                                                     ________________________________
                                                     WILLIAM E. YOUNG             (#09711)
                                                     Harris Shelton Hanover Walsh, PLLC
                                                     414 Union Street. Suite 1007
                                                     Nashville, TN 37219
                                                     (615) 377-2531
                                                     byoung@harrisshelton.com




   Case 3:16-cv-01954 Document 257 Filed 08/26/19 Page 1 of 2 PageID #: 4134
                                       CERTIFICATE OF SERVICE

         I hereby certify that on the 26th day of August 2019 a copy of the foregoing document
was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic
filing system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the electronic filing system:

       Thomas H. Castelli tcastelli@aclu-tn.org

       Sherry A. Wilds Sherryw@disabilityrightstn.org

       Karla M. Campbell karlac@bgsjfirm.com

       Anthony A. Orlandi aorlandi@bsjfirm.com

       Callie Kate Barker Jennings calliej@bsjfirm.com

       Stacie L. Price staciep@disabilityrightstn.org

       James Gerard Stranch, III gerards@bsjfirm.com

       Steven A. Hart Steve.Hart@ag.tn.gov

        Pamela S. Lorch Pam.Lorch@ag.tn.gov

        James R. Newsom III Jim.Newsom@ag.tn.gov

        Matthew R. Dowty Matthew.Dowty@ag.tn.gov




                                                        /s/ William E. Young
                                                       ________________________________
                                                       WILLIAM E. YOUNG




   Case 3:16-cv-01954 Document 257 Filed 08/26/19 Page 2 of 2 PageID #: 4135
